Title: Thomas Jefferson to Eleuthère I. du Pont de Nemours, 8 November 1812
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          Dear Sir Monticello Nov. 8. 12. 
          It is high time I should make my acknolegements to you for the piece of cloth of your manufacture which you were so kind as to forward to me. but this article as well as the keg of powder forwarded with it have experienced singular delay. tho’ sent from Wilmington early in July, they were near 2. months I believe reaching Richmond; from which place they were forwarded to me on the 18th of Sep. & have not yet reached me, owing to the low state of our river, usual in autumn. the first good rain will I expect enable the boat to come up, but as I am setting out on a journey on which I shall be absent some weeks, I cannot permit myself to await their actual arrival & my return before I tender you my thanks for the cloth you have been so good as to favor me with. I am happy to know that we have established among us a manufacture from which we may expect to see the French processes in both weaving & dying fine cloths introduced among us. it is one of the articles in which they certainly excel the English. I am in hopes the Merino race of sheep is so well established among us as to leave you in no danger of wanting that article.I have been unlucky with them. I began with one ram & 3. ewes. one of the ewes died of the scab, and the others for two years have brought me only ram lambs. so that I remain still with only 2. ewes. but I have many half bloods. there is no demand here for the wool, because we have no manufacture of fine cloth in the state. in that of coarse cloathing we are going on very prosperously in our families. scarcely a family fails to clothe itself. I salute you with great esteem & respect.
          
            Th:
            Jefferson
         